ORDER

PER CURIAM.
Joe Smith (Smith) appeals from a trial court judgment granting a Motion for Summary Judgment filed by the City of Bowling Green, Mike Colbert, Ray Lawson, Glen Leverenz, Robie Orf, Billy Perkins, and Jim Moore (collectively Respondents) in response to Smith’s two-count Petition for Damages.. We have reviewed the briefs of the parties and the record on appeal and conclude that because Smith has not and will not be able to plead and to prove the essential elements of a valid contract, and therefore he is unable to establish a prima facie case for breach of contract, Respondents are entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc *431993). Accordingly, the trial court did not err in granting summary judgment in favor of Respondents and against Smith. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).